DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Amendment
Applicants’ submission, filed on 01/28/2022, in response to the rejection of claims 1-3 from the non-final office action (11/05/2021), by amending claim 1 and cancelling claims 2-3 is entered and will be addressed below.

Claim Interpretations
The “a semiconductor manufacturing apparatus”, “a process gas nozzle“, “an inert gas nozzle”, “hydrogen radical nozzle” “to release the generated hydrogen radicals toward the substrate during the release of the inert gas”, “to release precursor gas”, and “release the inert gas continuously” of claim 1, the product type, gas identity, timing and gas supply mode are considered an intended use of the apparatus. An apparatus that is capable of performing the semiconductor manufacturing, connecting to the specific type of gas, releasing gas continuously is considered read into the claim.
	
	It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “the variable power is disposed near the center of the rotation of the supporter” is not clear for several reasons. “Near the center”, near is a relative term, it is not clear how close to center to be read into “near the center”. Furthermore, it is not clear what constitute as the “variable power”, does the supply/lead wire that connected to the power source be considered as part of the variable power supply?
Claim 1 will be examined inclusive the lead wire somewhat closer to the center of the chamber than the distance between the lead wire and the chamber wall.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20060177579, hereafter ‘579), in view of Matsuura (US 20060281337, hereafter ‘337), Moroi et al. (JP 2011074413, hereafter ‘413) and Chang et al. (US 20030194493, hereafter ‘493).
‘579 teaches some limitations of:
Claim 1: Disclosed are PEALD (plasma-enhanced atomic layer deposition) apparatus and PEALD method for manufacturing a semiconductor device (abstract, the claimed “A semiconductor manufacturing apparatus comprising”):
The PEALD apparatus comprises a housing 100, a rotary disk unit 120, a disk driving unit 126, a gas spray unit 140, a gas feed unit 160, a plasma system 180 … wafer susceptors 122 for receiving wafers 124 (Fig. 4, [0062], 2nd and 4th sentences, the claimed “a chamber to house one substrate”); 
The gas spray unit 140 is mounted on the upper part of the housing 100 so that the gas spray unit 140 is located above the rotary disk unit 120, and serves to uniformly supply reactive or purge gases through spray holes 147 of arms 144, 145 and 146 serving as gas sprayers ([0062], 6th sentence), The arms 144, 145 and 146 for respectively spraying the first and second reactive gases and the inert gas are alternately arranged on the disk 142 (Fig. 6, [0070], 2nd sentence, the claimed “a 
The hydrogen gas activated by plasma ([0100], 2nd sentence, the claimed “a hydrogen radical nozzle disposed in the chamber and to generate hydrogen radicals by heating raw material gas including hydrogen and to release the generated hydrogen radicals toward the substrate during the release of the inert gas”, note the timing of operation and plasma gas species is an intended use of the apparatus);
 The rotary disk unit 120 is rotatably installed within the housing 100 and includes a plurality of wafer susceptors 122 for receiving wafers 124 ([0062], 4th sentence, the claimed “and a supporter to rotationally move the substrate in the chamber”), 
The gas spray unit 140 is mounted on the upper part of the housing 100 so that the gas spray unit 140 is located above the rotary disk unit 120, and serves to uniformly supply reactive or purge gases through spray holes 147 of arms 144, 145 and 146 serving as gas sprayers ([0062], 6th sentence, the claimed “the process gas nozzle, the inert gas nozzle and the hydrogen radical nozzle are disposed above the supporter spaced from one another along a rotational direction” and as shown in Fig. 6),
Two arms 144, which are shown vertically on the FIG. 6, serve to spray a first reactive gas ([0066], 2nd sentence, the claimed “and the process gas nozzle includes a second process gas nozzle to release reactant gas”), 
nd last sentence, the claimed “and the inert gas nozzles are respectively disposed between the second process gas nozzle and the hydrogen radical nozzle),
	A plurality of the spray holes 147 of a predetermined size are formed on each of the arms 144, 145, 146 so that the spray holes 147 are spaced apart each other by a predetermined distance ([0067], the claimed “and  each of the process gas nozzle, the inert gas nozzle and the hydrogen radical nozzle includes a plurality of release ports along a radial direction”),
	The rotary disk unit 120 is rotatably installed within the housing 100 and includes a plurality of wafer susceptors 122 for receiving wafers 124 (Fig. 4, [0062], 4th sentence, the claimed “the supporter rotates to so as to revolve the substrate with respect to a center of the supporter”),
a plurality of gas sprayers arranged radially and a rotary disk having wafers loaded thereon and located below the gas sprayers ([0111], Figs. 4 and 6 show the claimed “the process gas nozzle, the inert gas nozzle, and the hydrogen radical nozzle radially extend from the center of the rotation of the supporter“).

‘579 does not teach the other limitations of:

(1B) and (the process gas nozzle) includes a first process gas nozzle to release precursor gas (and a second process gas nozzle to release reactant gas);
and the inert gas nozzles are respectively disposed between the first process gas nozzle and the second process gas nozzle, between the second process gas nozzle and the hydrogen radical nozzle, and between the hydrogen radical nozzle and the first process gas nozzle, and release the inert gas continuously,
(1C) the semiconductor manufacturing apparatus further comprises a variable power supply connected to the metal wire, and 
(1D) the variable power is disposed near the center of the rotation of the supporter.  

‘337 is an analogous art in the field of Apparatus For Forming Silicon Oxide Film (title) by ALD (Atomic Layer Deposition) film formation ([0078]). ‘337 teaches that FIG. 4 is a timing chart showing the recipe of a film formation method according to the embodiment of the present invention. As shown in FIG. 4, the film formation method according to this embodiment is arranged to alternately repeat first to third stages ST1 to ST3 in this order. A cycle comprising the first to third stages ST1 to ST3 is repeated a number of times, e.g., 200 times, and thin films of silicon oxide formed by respective nd stage and purge after each stage), The second process gas is selectively excited and partly turned into plasma when it passes through the plasma generation area PS between the pair of electrodes 74. At this time, hydrogen radicals (activated species) (Figs. 1-2, [0081]), When hydrogen radicals are supplied onto the wafers W, chlorine atoms in the adsorption layer on the wafers W and chlorine atoms adsorbed on the wafers W are replaced with hydrogen atoms of the hydrogen radicals (transformation from Si--Cl to Si--H), or they react with the hydrogen radicals. Consequently, chlorine atoms on the wafer W and in the adsorption layer are removed (second stage: Cl removal) ([0082]). Note HCD is the precursor and O2 is the reactant.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have rearranged the gas supply unit 140 of ‘579 to perform three stage silicon oxide forming processing in Fig. 4 of ‘337 (i.e. removing one set of injector arm and purge arm 146 and three independent gas supply for DCS, hydrogen, and oxygen, the limitation of 1B), for the purpose of Cl removable during formation of silicon oxide, as taught by ‘337.

‘413 is an analogous art in the field of film deposition apparatus (title), In the manufacture of semiconductor devices (English translation, [0002]), using the ALD method ([0036], same as ‘011’s ALD, [0076]). ‘413 teaches that a hydrogen radical feeding mechanism 40 which is separately provided from the chamber and feeds variable DC power source 56 for heating the catalyst wire 53, and a hydrogen radical introducing pipe 43 for introducing the hydrogen radicals generated by the contact of the hydrogen gas with the catalyst wire 53 heated in the vessel 51 into the chamber 1 (abstract, Figs. 1-2), As a similar technique, remote plasma exists, but when hydrogen plasma (radical) is generated by remote plasma … the equipment burden is large ([0041]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the plasma generation of the hydrogen radical of ‘579 (or ‘337) with catalyst wire 53 in a vessel/pipe 51 with a variable DC power source 56 (the limitations of 1A and 1C), as taught by ‘413, for its suitability for producing hydrogen radical with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	‘579’s plasma system 180 that generate hydrogen radical is fed from off-center (Fig. 4).



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the imported the catalyst wire and the variable DC power source from ‘413 toward the center of the rotating rotary disk 120 of ‘579, as taught by ‘493. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. As a result, the variable power lead wire has to be near the center of the rotating rotary disk 120 to feed into the corresponding gas supply arm.

In case Applicants argue that the “the variable power is disposed near the center of the rotation of the supporter“ has to be the variable power source near the center of the rotation of the supporter, it is again merely a rearrangement of parts. Furthermore, there is the advantage of shorter lead wire and compact apparatus by moving the power source close to the center.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding the claim interpretation, see bottom of page 4, the examiner maintains the gases use in the apparatus is an intended use of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130295298 is cited for ALD with two precursors with purge followed by reducing agent ([0102]), reducing agent including hydrogen radical ([0093], last sentence). US 6824816 is cited for using hydrogen radical to remove ligand in ALD (col. 2, lines 17-28) and forming Al2O3 film with AlCl3 and H2O or H2O2 as precursors (col. 9, last paragraph). US 6558742 is cited for spiral catalytic wire (Fig. 1, col. 3, line 18) for generating radical such as H (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KEATH T CHEN/Primary Examiner, Art Unit 1716